Citation Nr: 1125261	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-20 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and L. M.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to September 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that in pertinent part denied the Veteran's claim for service connection for a lumbar spine disability.

The Veteran testified before the undersigned Acting Veterans Law Judge (ALVJ) at an August 2010 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was submitted in August 2010 and subsequent to the issuance of the March 2010 statement of the case (SOC).  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

With resolution of the doubt in the Veteran's favor, his lumbar spine disability is etiologically related to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disability, namely lumbar degenerative disc disease with left leg radiculopathy, are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating this claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Factual Background

A February 1981 service entrance examination was negative for any relevant abnormalities and the Veteran denied recurrent back pain in an accompanying Report of Medical History (RMH).  Complaints of lower back pain for the past seven days after pulling concrete were noted in November 1985 and an impression of a lumbosacral strain was made.  A June 1986 examination noted that this low back strain and recurrent back pain were treated for approximately one month with stretching exercises and had resolved with no complications and no sequelae (NCNS).

A May 1986 Occupational Health Examination noted that the Veteran operated and drove heavy duty equipment.  An assessment of questionable arthritis was assessed in November 1991.

A September 1992 examination found mild arthritis but it was not clear which joint this arthritis was located.

A February 1999 private lumbar X-ray reveals disc space at L2-3 with an osteophyte formation and sclerosis.

Complaints of back pain since 1998 and persistent back pain for the past five years were noted in a February 2005 private treatment note.  This pain was stabbing and radiated into the left thigh and left groin.  Physical examination was negative for paraspinous muscle spasm, deformities or pain with full range of motion.  An assessment of an unspecified lumbosacral neuritis or radiculitis was made.

A March 2005 private treatment note reflects the Veteran's reports of back discomfort.  He reported a previous back injury while playing football in high school and that he has been an avid strength athlete for over 20 years.  His back did not hurt while lifting but did hurt with other activities.  Physical examination found no tenderness to palpation over the lumbar spine and good movement at the sacroiliac joint.  A February 2005 private magnetic resonance imaging (MRI) scan reveals chronic severe degenerative disc disease at L2-3 with associated bilateral pars defects and grade I spondylitic spondylolisthesis and a broad-based midline and left protrusion at L4-5.  Impressions of moderate to severe arthritis at L2-L3, mild disc protrusion and left anterior femoral cutaneous nerve palsy secondary to weight belt were made.

A May 2009 VA orthopedic examination reflects the Veteran's reports of developing low back pain during service that was related to his work with heavy equipment.  This back pain had gotten progressively worse since that time.  The Veteran also reported that he was an avid bodybuilder for years, concentrating on maintaining his strength and muscle mass to promote activities, and that he has had to decrease the intensity of his exercises.  Symptoms include lumbar stiffness, spasms and pain without fatigue, decreased motion or weakness.  This pain was constant, mild and stiff and radiated into the left leg.  Physical examination was negative for lumbar lordosis or thoracolumbar spine ankylosis.  Detailed motor examination was "5/5" in the hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion and great toe extension bilaterally.  Detailed sensory examination was "2/2" for vibration, pinprick pain, light touch and position sense in the bilateral lower extremities.  Detailed reflex examination found knee jerk 1+ and ankle jerk 2+ bilaterally.  An accompanying lumbar MRI scan reveals marked degenerative disc disease at L2-3.  

Following this May 2009 VA examination and a review of the Veteran's claims file, a diagnosis of lumbar spine degenerative disc disease with radiculopathy to the left leg was made.  The examiner opined that this disability was less likely than not caused by or a result of service.  The Veteran's in-service work as a heavy equipment operator may have started his back deterioration but this was "difficult to prove."  There was no significant documentation since service regarding the care of his back condition and his post-service employment was more likely the cause of his back condition, along with years of heavy labor and heavy lifting.

An August 2010 letter from P. H. indicates that he had been stationed with the Veteran during service and that they worked as heavy equipment and construction operators.  They were roommates while deployed abroad and he observed the Veteran's pain on a daily basis.  He observed the Veteran taking over-the-counter pain medication prior to work starting.

An August 2010 letter from J. E. indicates that he had served with the Veteran in the early 1980s in the heavy equipment squadron completing construction projects and operating heavy equipment.  He specifically recalled the Veteran injuring his back at a large concrete pour project.  The Veteran continued to have back pain while operating earthmoving equipment for a runway project in Germany.

An August 2010 letter from J. A. indicates that he had observed the Veteran lifting heavy objects such as bags of concrete and operating heavy construction tools during the course of the normal workday.  Although the Veteran complained of back pain, he usually never "slowed down."

An August 2010 letter from Dr. C. H., the Veteran's private treating physician, indicates that he had treated the Veteran since 2003.  The Veteran has degenerative arthritis and spondylolisthesis of the lumbar spine which has slowly progressed over the years.  These symptoms were present prior to 2003.

During an August 2010 hearing, the Veteran testified that he first injured his back while stationed in England and while pulling concrete forms.  He continued to have back pain and was taking eight Ibuprofen a day after his initial back injury.  His current provider, Dr. C. H., took over after his original family doctor passed away.  After service, he worked as a foreman for five years and did not perform physical labor.  He then worked in construction running equipment and using a jackhammer. He has been treating his condition with chiropractors since 1997.  He did not have a post-service traffic accident and his back has hurt continuously since service.

The Veteran's sister, L. M., testified during the August 2010 hearing that the Veteran had directly told her of his back pain after returning from service.  He has been treating his pain with over-the-counter medication as he cannot use prescription medication due to his commercial driver's license.


Analysis

The Veteran has a current disability as he has been diagnosed with a variety of lumbar spine disabilities, including a degenerative disc disease.  The Veteran's reports and the service treatment records document his work as a heavy equipment operator and November 1985 lumbosacral strain.

In order for a current lumbar spine disability to be recognized as service connected, the competent and credible evidence must show a link between this condition and an in-service injury or disease or that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.  

The March 2005 private treatment note suggests that the Veteran may have suffered from a lumbar spine disability that preexisted service.  However, February 1981 service entrance examination was negative for any relevant abnormalities.  The Veteran is therefore entitled to the presumption of soundness for any lumbar spine disability.  38 U.S.C.A. § 1111.

The May 2009 VA orthopedic examiner declined to link his lumbar spine disability and service, attributing it to his post-service construction work and recreational body building, but did note that his in-service work may have started his back deterioration.  However, the Veteran testified during his August 2010 hearing that he began post-service work in construction in 2000 and a February 1999 private lumbar X-ray documented his lumbar spine disability.  The May 2009 VA orthopedic examination is inadequate as the examiner based his opinion on an inaccurate factual premise, i.e., that the Veteran had continuous post-service employment involving construction and heavy labor.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This opinion is therefore afforded little, if any, weight.  No other competent medical opinion has been submitted.

The Veteran and his sister's reports regarding a continuity of symptomology are credible.  They constitute the only probative evidence as to whether the current lumbar spine disabilities are related to service.

Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for a lumbar spine disability, namely lumbar spine degenerative disc disease, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a lumbar spine disability, namely a lumbar spine degenerative disc disease with radiculopathy to the left leg, is granted.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


